CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 1 of 49
                                                                     1



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

   --------------------------------------------------------------
                                       )
   In Re EpiPen ERISA Litigation       ) COURT FILE
                                       ) NO. 17-CV-1884 (PAM/HB)
   ----------------------------------- )
                                       )
   Elan Klein, Adam Klein, Susan Illis,)
   and all others similarly situated, )
   Amy M. Khan, and F. Emil Jalonen,   )
   as Personal Representative of the   )
   Estate of Leah Weaver,              )
                                       )
                      Plaintiffs,      )
                                       )
             vs.                       )
                                       )
   Prime Therapeutics, LLC; Express    )
   Scripts Holding Company; Express    )
   Scripts, Inc.; Medco Health         )
   Solutions, Inc.; CVS Health         )
   Corporation; Caremark, LLC;         )
   Caremark Rx, LLC; CaremarkPCS       )
   Health, LLC; United HealthCare      )
   Services, Inc.; UnitedHealth Group, )
   Inc.; Optum, Inc.; OptumRx Holdings,)
   LLC; and OptumRx, Inc.,             ) Courtroom 7D
                                       ) Wednesday, May 1, 2019
                      Defendants.      ) St. Paul, Minnesota
                                       ) 2:00 P.M.
   --------------------------------------------------------------


                        CASE MANAGEMENT CONFERENCE


                   BEFORE THE HONORABLE HILDY BOWBEER
                     UNITED STATES MAGISTRATE JUDGE




                   TIMOTHY J. WILLETTE, RDR, CRR, CRC
        Official Court Reporter - United States District Court
         Warren E. Burger Federal Building & U.S. Courthouse
                 316 North Robert Street - Suite 146
                     St. Paul, Minnesota 55101
                            651.848.1224
CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 2 of 49
                                                                     2



   A P P E A R A N C E S :


   For the Plaintiffs:           KELLER ROHRBACK, LLP
                                 By: GRETCHEN S. OBRIST, ESQUIRE
                                      CARI CAMPEN LAUFENBERG, ESQUIRE
                                 1201 Third Avenue - Suite 3200
                                 Seattle, Washington 98101-3052

                                 LOCKRIDGE GRINDAL NAUEN, PLLP
                                 By: KATE BAXTER-KAUF, ESQUIRE
                                      DAVID W. ASP, ESQUIRE
                                 100 Washington Ave. So - Suite 2200
                                 Minneapolis, Minnesota 55401

                               BERMAN TABACCO
                               By: KATHLEEN M. DONOVAN-MAHER, ESQ.
                 ( via phone )      JUSTIN N. SAIF, ESQUIRE
                               One Liberty Square
                               Boston, Massachusetts 02109

   For Defendant Prime
    Therapeutics:                DORSEY & WHITNEY, LLP
                                 By: JAIME STILSON, ESQUIRE
                                 50 South Sixth Street - Suite 1500
                                 Minneapolis, Minnesota 55402-1498

   For Defendants Express        SPENCER FANE, LLP
    Scripts and Medco:           By: DONALD G. HEEMAN, ESQUIRE
                                      JESSICA J. NELSON, ESQUIRE
                                 100 South Fifth Street - Suite 1900
                                 Minneapolis, Minnesota 55402

                                 QUINN EMANUEL URQUHART
                                      & SULLIVAN, LLP
                                 By: JONATHAN GORDON COOPER, ESQUIRE
                                 1300 I Street NW - Suite 900
                                 Washington, D.C. 20005

   For Defendants CVS and        WILLIAMS & CONNOLLY, LLP
    Caremark:                    By: DANIEL M. DOCKERY, ESQUIRE
                                 725 Twelfth Street NW
                                 Washington, D.C. 20005

                                 FAEGRE BAKER DANIELS, LLP
                                 By: STEVEN L. SEVERSON, ESQUIRE
                                      ISAAC B. HALL, ESQUIRE
                                 2200 Wells Fargo Center
                                 90 South Seventh Street
                                 Minneapolis, Minnesota 55402-3901
CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 3 of 49
                                                                     3




   A P P E A R A N C E S :      (Continued)



   For Defendants United         ALSTON & BIRD, LLP
    HealthCare,                  By: BRIAN D. BOONE, ESQUIRE
     UnitedHealth Group          Bank of America Plaza
      and Optum:                 101 South Tryon Street - Suite 4000
                                 Charlotte, North Carolina 28280


                                 ALSTON & BIRD, LLP
                                 By: ELIZABETH BROADWAY BROWN, ESQ.
                                 One Atlantic Center
                                 1201 West Peachtree Street
                                 Atlanta, Georgia 30309


                                 STINSON, LLP
                                 By: KADEE JO ANDERSON, ESQUIRE
                                 50 South Sixth Street - Suite 2600
                                 Minneapolis, Minnesota 55402




                           *      *      *      *
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 4 of 49       4


 1             (2:00 p.m.)

 2                            P R O C E E D I N G S

 3                                 IN OPEN COURT

 4                   THE COURT:    Good afternoon, everyone.     Please be

 5       seated.

 6                   We are in court this afternoon in the matter of In

 7       Re EpiPen ERISA Litigation.      This is proceeding under Matter

 8       Number 17-CV-1884, and we're here for our May case

 9       management conference.

10                   Let me start by getting some appearances.        I'll

11       get appearances in the courtroom first and then we'll check

12       to see if there's anyone on the phone who wishes to have

13       their appearance entered.

14                   So first on behalf of the plaintiffs.

15                   MS. OBRIST:    Gretchen Obrist of Keller Rohrback

16       for the plaintiffs.

17                   MS. LAUFENBERG:    Cari Laufenberg, Keller Rohrback,

18       on behalf of Plaintiffs.

19                   MS. DONOVAN-MAHER:     Good afternoon, Your Honor.

20       Kathleen Donovan-Maher of Berman Tabacco for the plaintiffs.

21                   MS. BAXTER-KAUF:    Kate Baxter-Kauf, Lockridge

22       Grindal Nauen, for the plaintiffs.

23                   MR. ASP:   Good afternoon, Your Honor.      David Asp,

24       Lockridge Grindal Nauen, for the plaintiffs.

25                   THE COURT:    Very well.   Good afternoon to all of



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 5 of 49        5


 1       you.

 2                   And on behalf of the defendants.       Let's start with

 3       Prime.

 4                   MS. STILSON:    Good afternoon, Your Honor.      Jaime

 5       Stilson on behalf of Prime Therapeutics.

 6                   THE COURT:    And is anyone on the phone here on

 7       behalf of Prime?     Oh, I forgot to ask.

 8                   Anybody on the phone who wants an appearance noted

 9       on behalf of Plaintiffs?

10                   MR. SAIF:    Good afternoon, Your Honor.     Justin

11       Saif of Berman Tabacco on behalf of the plaintiffs.

12                   THE COURT:    All right.   Now, anybody else here on

13       behalf of Prime?

14              (No response)

15                   THE COURT:    Okay.   Let's turn to Express Scripts.

16                   MR. COOPER:    Good afternoon, Your Honor, Jonathan

17       Cooper from Quinn Emanuel on behalf of the Express Scripts

18       and Medco defendants.

19                   MR. HEEMAN:    Good afternoon, Your Honor.      Don

20       Heeman, Spencer Fane, on behalf of the Express Scripts

21       defendants.

22                   MS. NELSON:    Good afternoon, Your Honor.      Jessica

23       Nelson, Spencer Fane, on behalf of the Express Scripts

24       defendants.

25                   THE COURT:    And on behalf of CVS.



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 6 of 49        6


 1                   MR. DOCKERY:    Good afternoon, Your Honor.      Daniel

 2       Dockery, Williams & Connolly, on behalf of the CVS and

 3       Caremark defendants.

 4                   MR. SEVERSON:    Good afternoon, Your Honor.         Steven

 5       Severson with Faegre Baker Daniels on behalf of CVS.

 6                   MR. HALL:    And Isaac Hall from Faegre Baker

 7       Daniels on behalf of the CVS defendants.

 8                   THE COURT:    And on behalf of the United HealthCare

 9       defendants.

10                   MR. BOONE:    Good afternoon, Your Honor.      Brian

11       Boone from Alston & Bird for the Optum and United entities.

12                   MS. ANDERSON:    Kadee Anderson from Stinson on

13       behalf of the Optum and United defendants.

14                   MS. BROWN:    Liz Broadway Brown, Alston & Bird, on

15       behalf of the Optum and United defendants.

16                   THE COURT:    Is there anyone in the courtroom whose

17       appearance we have not noted and anybody else on the phone

18       who wants to have their appearance noted and hasn't spoken

19       up yet?

20             (No response)

21                   THE COURT:    All right.   Well, I think we've got a

22       complete cast of characters then.

23                   I've got the agenda that the parties submitted on

24       April 24th at document number 383.       Just a couple of quick

25       housekeeping things, not because they're necessarily more



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 7 of 49      7


 1       important, but because I want to make sure that we don't

 2       forget about them in the rush to get out at the end of the

 3       conference.

 4                    First, you got an email from my courtroom deputy

 5       indicating that I'm going to be out of the country the week

 6       of June 10th, which is the week that we were going to have

 7       our June case management conference, so I was wondering

 8       whether counsel had had a chance to consult with their own

 9       calendars and then with each other on a date in June that

10       would work best for all of you, and I think Judy threw out

11       some options.

12                    Anybody prepared to address that?      Ms. Obrist?

13                    MS. OBRIST:    Sure, Your Honor.   We did talk to the

14       defendants and June 19th would work fine.

15                    THE COURT:    All right.   Is there a preference for

16       morning or afternoon?

17                    MS. OBRIST:    Earlier might be a little better?

18                    MR. COOPER:    Well, I think we would prefer the

19       afternoon.    We didn't discuss that aspect of --

20             (Laughter)

21                    THE COURT:    So maybe early afternoon?

22                    MR. COOPER:    I think that should work.

23                    THE COURT:    All right.   I'll take a look at

24       whether there's anything else on my calendar on the 19th

25       that I need to work around, but we'll plan to shoot for an



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 8 of 49     8


 1       early afternoon setting on the 19th that hopefully will kind

 2       of work for everybody, and thank you for your consideration

 3       in making that change.

 4                   Second, you brought to my attention that I had

 5       inadvertently -- and I will underscore that -- made a

 6       mistake in the Second Amended Scheduling Order which was

 7       entered on April 18th.      I had not intended to change your

 8       bench trial to a jury trial.       That was just a mistake on my

 9       part.

10                   Now, I haven't spoken to Judge Magnuson or heard

11       anything from Judge Magnuson about whether he would ever

12       consider an advisory jury, but no such conversation was

13       behind that word change.      It was just a mistake on my part.

14                   I thought about coming in and suggesting that it

15       was just my way of checking to make sure you had read it

16       carefully word for word --

17             (Laughter)

18                   THE COURT:    -- all the way to the end, but I

19       didn't think I could pull that one off.

20                   So as soon as I'm back up in my chambers, we'll be

21       doing an amended amended scheduling order which changes it

22       to the way it was meant, and that is for a trial ready date

23       for a bench trial.

24                   So those were the two housekeeping issues I wanted

25       to address.    Why don't we move to the top of the agenda,



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 9 of 49       9


 1       which is status of discovery, and who's going to address

 2       that on behalf of Plaintiffs with respect to the status of

 3       Plaintiffs' request to Defendants and their responses?

 4                   Ms. Obrist.

 5                   MS. OBRIST:    Good afternoon.

 6                   Most of our updates are in the letter, so I won't

 7       go through all of that.      I just wanted to give you an

 8       update, though.     Our letter didn't have an accurate total

 9       for documents produced so far because we hadn't loaded them.

10       We just got some recent productions.        So the total so far

11       that Defendants have produced is now at about 129,000

12       documents and that may change later today, so it's a moving

13       number because they're making productions.        About half of

14       those documents are documents that were previously produced

15       in the MDL and the other half are new, responsive in this

16       case.

17                   On the search terms, custodians, and ESI sources,

18       I just wanted to update the Court about the search term

19       processes still ongoing with three out of the four

20       defendants.    We've come to an agreement with Optum.        We're

21       still working with CVS and ESI on some fine-tuning.          We're

22       not quite as far along with Prime.

23                   And one of the things that we're dealing with

24       during these negotiations is that the defendants have told

25       us that searches are pulling too many documents and they



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 10 of 49       10


 1        have spot-checked to see if the documents are relevant or

 2        not.   They're saying they're not, but our view is that

 3        spot-checks aren't really the way to determine that.         There

 4        could be -- you know, they could be randomly spot-checking

 5        documents that aren't relevant, and that doesn't mean that

 6        the rest of them are irrelevant.

 7                   So the biggest sticking point seems to be, the

 8        defendants' position has been, at least specifically with

 9        CVS and ESI, that there needs to be EpiPen limiter on all

10        the search strings.     And we do have some ways we can get

11        around this and we've come to an agreement on some terms,

12        but overall there's still an overriding insistence that

13        there be a limiter that relates to EpiPen or the other EAI

14        devices, so the alternative to the EpiPen.        And that is a

15        problem from our perspective, because not every document in

16        this case is going to use the word "EpiPen," not every

17        relevant case in this case will use the word "EpiPen," will

18        not use "AUVI-Q" or "Adrenaclick," which are the

19        competitors.

20                   So we are trying to come to an agreement and

21        figure out how we can get documents that don't use those

22        words.   It is plain to us from congressional testimony and

23        other sources and documents we've already seen that not

24        every document that pertains to the practices that we're

25        challenging here will talk about this specific drug, and



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 11 of 49   11


 1        there are overarching policies and procedures that the

 2        defendants use across multiple different drugs that will be

 3        relevant to our case, and so the EpiPen limiter is still a

 4        problem.   We're trying to get to an agreement, but we're not

 5        there yet.

 6                     And so the consequence of that is that we are now

 7        two weeks away from the substantial completion deadline

 8        again and it's doubtful that we're going to get substantial

 9        completion by May 15th, because we're still working out

10        search terms, and then there's going to be likely a

11        relevancy review on top of that by the defendants once we do

12        come to agreement on search terms.

13                     So the substantial completion issue, as the

14        defendants put in their letter, they said they're going to

15        be able to substantially produce by May 15th the production

16        of documents they've already agreed to produce, but that is

17        a pretty -- that is a limited set, and that's exactly what

18        they said for April 1st.      That doesn't include anything

19        expanding the time period, because we are still although

20        getting closer on time period, we haven't worked all those

21        issues out, and then, you know, there's still some other

22        disputes that haven't been worked out, so it's not clear to

23        me what it actually means that they're going to have

24        substantial completion by May 15th of documents they've

25        already agreed to produce, because that's what we thought



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 12 of 49   12


 1        was going to be happening by April 1st.        So needless to say,

 2        there seems to be a lot of documents that will be produced

 3        after May 15th.

 4                   THE COURT:    With respect to the issue of using a

 5        limiter of "EpiPen" or kind of surrogates for "EpiPen," as

 6        you understand it, is there agreement that, yes, there may

 7        be relevant documents that don't use that term, but we just

 8        haven't found another -- an effective or efficient way to

 9        find those without unlocking the multitudes, or is there not

10        even agreement about whether there exists some substantial

11        number of documents that don't use that term but would still

12        be relevant?

13                   MS. OBRIST:    Well, that's unknown to us because we

14        can't see the documents, so we don't know how many documents

15        there may be that are truly relevant and go the heart of the

16        issues in this case that may be missed if we're imposing the

17        EpiPen limiter.

18                   THE COURT:    But presumably you've got examples of

19        documents that you contend --

20                   MS. OBRIST:    We do.

21                   THE COURT:    -- are relevant that don't use those

22        limiters, and so I guess I didn't know if at least as to

23        those examples everybody said, "Yeah, those are relevant.

24        Now what do we do about it?"

25                   MS. OBRIST:    Well, I haven't conferred with the



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 13 of 49       13


 1        defendants to get them, you know, to agree that certain

 2        documents are relevant that don't use the "EpiPen" words,

 3        but we have been trying to work on the search strings.           I

 4        understand that there are words that we had in some of our

 5        search strings pull things that are off the wall.         Like, you

 6        know, there's words that are used in this context that are

 7        used elsewhere that it's just not going to work, and so

 8        we've been trying to be practical about that and cutting out

 9        things that are going to grab documents that are clearly

10        outside the scope.

11                   Nevertheless, there's going to be some documents

12        that we aren't going to get if we have to use an EpiPen or

13        similar limiter for every single search string.         So we are

14        trying to tinker with some of the words and make them

15        closer, you know, instead of within 50, within five or ten,

16        you know, trying to hone in on what the issues really are,

17        but we still haven't got there yet.

18                   THE COURT:    Understood.    Are you looking as well

19        at whether potentially a broader search string might be

20        appropriate for a limited slice of documents?

21                   MS. OBRIST:    Yes.   So just to give you a little

22        perspective, we have a set of search strings -- there's

23        about 15 search strings that have complex terms on both

24        sides of "within 25" or "and" and those kinds of link words,

25        connectors.    So there's only probably a handful out of that



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 14 of 49   14


 1        15 that we were still seeking -- and we never did seek all

 2        of our terms without EpiPen limiters.       We had EpiPen

 3        limiters on a lot of them.      So we had a select few strings

 4        that we wanted not to have those limiters on and those are

 5        the ones that we're fighting about now, because they are --

 6        you know, the defendants are saying things like, "Well, that

 7        brings back a hundred thousand documents.        We've already

 8        produced 130,000 documents, so that's just too many."

 9                   I don't believe that a number or a cap is

10        appropriate.    It really matters what -- I mean, there may be

11        that many relevant documents.      So looking at the math

12        doesn't quite work and that's not the only factor that the

13        defendants are considering.      And they are -- you know,

14        they've told us that they've spot-checked these documents

15        and they don't appear to be relevant, but it's very

16        unscientific to spot-check and we have no view into what

17        those documents say.     We haven't been able to spot-check

18        them, so we have no way to test that conclusion the

19        defendants are making.     And, you know, it seems a little bit

20        arbitrary to put a cap on the number of documents that a

21        search term is hitting and only spot-checking it and finding

22        a few irrelevant documents and then throwing the whole

23        string out.

24                   So that is the challenge right now is figuring out

25        how to make these search strings more targeted, but not too



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 15 of 49     15


 1        limited so that we're throwing out documents that we really

 2        do need.

 3                   THE COURT:    Understood.    Understood.

 4                   MS. OBRIST:    On other disputes that may require

 5        court intervention on the plaintiffs' side, we are still

 6        working on the time period proposal.       I don't have a lot to

 7        report there.    We're getting closer or we're getting very

 8        close, but we're not quite there yet.       We're evaluating

 9        proposals, we're waiting on CVS, I think, for their

10        counter-proposal, so that is hopefully going to be resolved

11        and that will expand the universe of documents that will be

12        produced, another topic that goes into the substantial

13        completion deadline.

14                   On data, Defendants' letter mentions that they

15        aren't aware of any issues with data.       We actually do still

16        have issues with all of the defendants on data.

17                   We've received a response, either verbal or

18        written, from some defendants, but not all, but the issue

19        here is basically that we've got data from the MDL case.         We

20        have a few issues with how to make sure that that is what we

21        really need here.

22                   One is, we don't have a clear idea of what all of

23        the column headings mean.      You know, we don't have a data

24        dictionary.    Sometimes these are pretty cryptic titles for

25        data fields.    So we're trying to figure out if there is a



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 16 of 49     16


 1        data dictionary.    Some defendants have told us there is no

 2        such thing, it doesn't exist, and so we're trying to figure

 3        out a way around that if we truly can't get a data

 4        dictionary.

 5                    And then there is also the separate issue of we

 6        don't know what fields were originally requested in the MDL

 7        and therefore we don't know if that matches up with our

 8        requests, or our RFPs.     So we have asked for a list of all

 9        available data fields from the defendants and most have been

10        resistant to providing that for various reasons, and it

11        seems like it's a pretty standard thing to do in litigation

12        to get a list of available fields to see what might be

13        relevant.

14                    I realize this may be complicated with interacting

15        data sets and not all the data is from one database, so the

16        defendants have primarily three sets of data that they've

17        all given us.    One is claims data that shows the transaction

18        at the point of sale for a purchase of an EpiPen.         The

19        second would be the rebate data or fee data.        So there's

20        several types of fees.     There are rebates, there are

21        price-protection rebates, there are admin fees.         And then

22        the third one is how much did they keep or pass through to

23        an affiliate, or to a plan, or an insurance company.         And my

24        understanding is that those things all live in separate

25        places.   So it's not as if all of this data is coming from a



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 17 of 49   17


 1        single database.    So it's not simple.

 2                     Nevertheless, we do need to have a clear idea of

 3        what is available and what are we getting and what do we

 4        already have from the MDL, and then are there things that we

 5        still need.    And so we're trying to pinpoint certain items

 6        that we think we're missing, but we still have difficulty

 7        doing that sort of in a vacuum, because we don't know the

 8        universe that's available to us that might be helpful that

 9        we aren't able to just articulate because we don't know that

10        it exists.

11                     So we're working through those issues, but that is

12        taking some time.

13                     THE COURT:    Are there separate -- are the requests

14        that are yielding this data, have they been requests for

15        what was produced in the MDL, or had you made requests for

16        data by description and subject matter and in response you

17        got, "Here's what we produced in the MDL"?

18                     MS. OBRIST:   Both.   We have a separate RFP for

19        whatever was produced in the MDL, and then we have also

20        separate RFPs for the specific types of data and information

21        that we want.    I don't know off the top of my head if

22        there's any data that wasn't already produced in the MDL.

23        That may well be the case, but for the most part, the big

24        data sets we have are what was produced in the MDL, so it's

25        a combination.



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 18 of 49   18


 1                   THE COURT:    All right.

 2                   MS. OBRIST:    There's also an issue about data

 3        being accessible.

 4                   So, for example -- I can't remember the year; I

 5        think it might be 2014 -- data prior to that point isn't

 6        accessible to Prime for certain topics.

 7                   And for other defendants we've got issues with --

 8        you know, we have claims data, but not data on the rebates,

 9        or we've got claims and rebates, but we don't have

10        pass-through data.     So it's a different situation for every

11        defendant, so we're trying to line it all up and try and get

12        a consistent data set across all of the defendants to the

13        extent that's even possible and cover the time periods on

14        the big issues, so that continues to be a process that we're

15        discussing.    But we do need to get that wrapped up, because

16        that is something that's holding up other parts of our

17        litigation.

18                   THE COURT:    And to the extent it holds up other

19        parts of the litigation, would it be -- would I be correct

20        that then it starts to put your deadline for your class cert

21        motion in danger?

22                   MS. OBRIST:    It's possible that that could happen.

23        You know, I think that we aren't going to have to present

24        total numbers on class certification, we'll have to present

25        methodology, but it's going to limit our ability to see the



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 19 of 49        19


 1        whole picture and that will necessarily impact our approach

 2        to class certification.      So that and depositions and, you

 3        know, we've got a lot of other things to do between now and

 4        the end of the year and I think it's going to be important

 5        for us to have really great data sets to the extent we can

 6        and, you know, our experts will need to work with that.          So

 7        there's a lot of --

 8                     THE COURT:    Oh.   And I didn't mean to suggest that

 9        if it doesn't impact your class cert motion, then, like, why

10        are we even talking about it.       I just wanted to understand

11        potentially what the domino effects could be if we don't get

12        some of these issues sorted out pretty quickly.

13                     MS. OBRIST:   Yes.   And also, you know, we --

14        mediation.    To have a picture about what the value of the

15        case is, we need to have accurate data, so that's another

16        reason why we need it.

17                     One of the other issues that I mentioned in the

18        letter is in regard to manufacturer payments.        This has been

19        a long discussion with the defendants we're still working

20        through.

21                     But in a nutshell, the issue is that the

22        defendants' responses to our discovery requests redefined

23        the term "manufacturer payments," and the way that they

24        limited the term, it is for monies that are specifically

25        tied to the EpiPen or other EAI devices, and this means that



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 20 of 49      20


 1        the answers they're giving us, particularly in

 2        interrogatories, are limited in a way that we didn't intend

 3        when we asked the question.

 4                   And the reason this is important is that not every

 5        payment stream from treatment from Mylan to the PBMs is

 6        specifically tied to EpiPen utilization or sales.         So, you

 7        know, every time you buy an EpiPen there's a part of that

 8        purchase that goes from Mylan to the PBM.        That's one way

 9        that these payments are made, but it's not the only way.

10        And there are agreements, there are interacting contracts,

11        there are discounts that Mylan might provide in the mail

12        order situation to one of the PBMs that has their own mail

13        order that are taken into account when the PBM is

14        negotiating other rebate and fee agreements that are tied to

15        the EpiPen.    So it's not as if limiting everything to just

16        EpiPen utilization is going to suffice in this case.

17                   Now, we have agreed with the defendants that we're

18        not seeking data or information about payments that are

19        specifically linked to other drugs, but we are seeking these

20        other overarching agreements on payments and arrangements

21        between Mylan and the PBMs.      And so we've proposed a way to

22        get around this with one defendant, with ESI, and we, you

23        know, hope that this can solve the problem.        But there is a

24        fundamental disagreement among the parties on this issue,

25        and what I hear from the defendants is, "Well, if you see



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 21 of 49   21


 1        everything that happened with EpiPen, then you've got the

 2        whole story," but that's not the whole story, and we do have

 3        evidence in the documents now that other payment streams

 4        that don't mention EpiPen either in the contract or in the

 5        calculation of the payments, that they exist, so, you know,

 6        we may end up having to move to compel on this issue.

 7                     And then the last thing I wanted to address is our

 8        request to third parties.      Mylan, there's no update, really,

 9        there.   They've produced their documents and I don't believe

10        there's any follow-up to do.

11                     Sanofi produced 225,000 documents recently.

12        Defendants' letter says they're unaware of that production.

13        We've since talked about that.      They are actually aware of

14        it and they were when the letter was filed based on a

15        meet-and-confer that we had.      Perhaps there was a

16        miscommunication, but in any event, we are producing the

17        Sanofi documents.     It's an enormous production.      It's

18        notably twice as large as the total that we've gotten from

19        the defendants in this case, which is another reason why

20        limiting search strings based on the number of documents

21        they're bringing back when we're still under what a third

22        party is producing doesn't make a whole lot of sense to the

23        plaintiffs.    But in any event, we are producing Sanofi's

24        production to the defendants and they should have it early

25        next week.



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 22 of 49       22


 1                   And that is all I have on our section of the

 2        agenda.

 3                   THE COURT:    Great.    Thank you.

 4                   Who would like to address these issues on behalf

 5        of defendant?

 6                   MR. COOPER:    I will do it, Your Honor.      This is

 7        Jonathan Cooper from Quinn Emanuel here on behalf of the

 8        Express Scripts defendants.       I will do my best to address

 9        these issues for all defendants, though there may be some

10        issues where counsel for those individual other defendants

11        will need to jump in.

12                   Starting at the top of the agenda, as we stated in

13        our letter and I've confirmed with the other defense

14        counsel, we do anticipate that we will -- that all the

15        defendants will substantially complete by May 15th

16        production of all the documents we've previously agreed to

17        produce in response to the plaintiffs' first set of RFPs.

18                   The one exclusion I would mention for that is as

19        in our letter.    There are certain client materials that the

20        parties are in the process of negotiating a sampling process

21        for.   I know, for example, for Express Scripts we sent a

22        sampling proposal to the plaintiffs sometime last week and

23        are waiting on a response.      This has been a topic of

24        discussion for a few weeks between the parties.         So I think

25        that's the one area where those materials won't get produced



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 23 of 49     23


 1        by May 15th because we don't yet have an agreement on what

 2        that sampling process will be.      But all of the other

 3        materials, my understanding, both documents and data, that

 4        the parties -- that the defendants have previously agreed to

 5        produce in response to the first set of RFPs will be

 6        produced by May 15th or substantially produced by May 15th.

 7                    Moving on to the next agenda item, meet-and-confer

 8        status, as counsel for the plaintiffs noted, discussions,

 9        meet-and-confers, are still ongoing on with respect to

10        search terms and the time frame.       I know on the search term

11        side, Counsel indicated one of the big holdup points is this

12        issue of EpiPen limiters, and I think that's right generally

13        speaking.   As Ms. Obrist noted, the plaintiffs have asked

14        Defendants to run roughly 15 search strings.        That number

15        actually keeps increasing, but roughly 15 or so, and we've

16        agreed on about ten or so of those and we're still

17        negotiating over the rest.

18                    The problem I can tell you from at least Express

19        Scripts' perspective is that the remaining terms not only

20        don't have any limiters, but aren't targeted in anything

21        specific to this case, so they're very, very broad.

22                    So the search terms, for example, were -- that

23        Plaintiffs were proposing were generating upwards of 600,000

24        documents to review.     And it's not just the volume, but it

25        is -- the vast -- you can tell on the face of the terms that



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 24 of 49    24


 1        they're not -- they're going to be pulling in hoards of

 2        irrelevant documents and spot-checks have confirmed that as

 3        well.

 4                     Just to give some examples, they have terms such

 5        as "credit within 25 of client," and for Express Scripts

 6        that was pulling up 78,000 documents just by itself, those

 7        two words, and their search strings are many more than two

 8        words.   Many of them are multiple dozens of words.        And when

 9        you break out all the permutations, it's thousands of

10        different permutations of search terms that they're asking

11        us to run.    So some of these individual ones are very broad

12        and generic, aren't tied to anything specific to this case,

13        so that's why we've been asking either for EpiPen

14        limiters -- that's been our proposal -- or much more

15        targeted terms that -- we leave to them to come up with

16        those because they know what they're looking for, and we

17        haven't yet gotten agreement yet on that final set.

18                     THE COURT:   So it sounds like you at least

19        conceptually acknowledge that there may well be documents or

20        some subset of documents that would be appropriately

21        elicited by a search and relevant and responsive that

22        doesn't necessarily include an EpiPen limiter.        But what

23        you're saying is without the EpiPen limiter and without some

24        other focus that you're still trying to arrive at with

25        Plaintiffs, it's just too broad.



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 25 of 49     25


 1                   MR. COOPER:    There could be, Your Honor.      There

 2        certainly could be documents that are responsive and

 3        relevant that don't have the EpiPen term specifically in

 4        them.   The problem is, the terms that the plaintiffs have

 5        proposed to date are too broad and generic.

 6                   You know, Express Scripts, as an example, has tens

 7        of thousands of clients.      It does deals with, you know,

 8        dozens of manufacturers, and so when you have just a very

 9        generic term of "credit within 25 of client," that's going

10        to pull up, you know, tens of thousands of documents just

11        for the agreed-on custodians and time frame, and if we

12        expanded the time frame, it would be even more than that.

13        And that's not going to be hitting on relevant documents, or

14        even if they are, they will be a needle in the haystack, and

15        it, in our view, would be unreasonable to review 78,000

16        documents for those two terms when, you know, a couple maybe

17        are responsive at best.     And so that's what we've been

18        looking for, is to either use EAI limiters, EpiPen limiters,

19        or have the plaintiffs propose some other very targeted

20        search that would enable us to focus on the documents that

21        we believe are responsive.

22                   And I would also add that in our view, all of the

23        heartland of the relevant documents here have all already

24        been reviewed and produced, all of the communications with

25        Mylan and Sanofi, you know, the internal Express Scripts --



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 26 of 49       26


 1        and I believe for the other defendants as well -- the

 2        internal documents about formulary status and positioning

 3        for EpiPen and related EAI devices, those have all been

 4        produced.   The search terms that are left at issue are

 5        things at the periphery.      The plaintiffs have been asking

 6        for things, you know, that aren't at the core of what

 7        they're claiming in their complaint.       So in our view we've

 8        already produced what's most relevant in this case, and

 9        that's among the 120,000 or so documents that have been

10        produced, or are in the queue to be produced by the May 15th

11        deadline to the extent they haven't already been produced.

12                    And just to go quickly through some of the other

13        issues that Ms. Obrist mentioned.

14                    On the data, as I mentioned, my understanding is

15        that all of the agreed upon data will be produced by

16        May 15.   I'm not certain for all the other defendants.          I

17        know for Express Scripts we've provided -- she mentioned

18        that some of the data column headers are opaque and we've

19        provided descriptions of all of those.

20                    The plaintiffs haven't identified to us any data

21        they believe is missing that we should produce, so we've

22        asked them for that and there hasn't been anything on that

23        front, so we think that all of the data that they're seeking

24        either has or will be produced by the May 15 deadline.

25                    On the time period, as Ms. Obrist noted, we're



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 27 of 49         27


 1        just continuing to meet and confer on that.        I know for

 2        Express Scripts we sent a letter to the plaintiffs on

 3        April 18th and discussed it previously at a meet-and-confer

 4        on April 8th and are still waiting on a response from

 5        Plaintiffs on that front as well.

 6                   And finally, on the issue of manufacturer

 7        payments, this is an issue where I respectfully disagree

 8        with my colleague on the other side that there is truly a

 9        disagreement here, and I've tried to explain this and they

10        don't necessarily agree, so maybe there's a disagreement in

11        that sense.    But the definition that they focused on of

12        manufacturer payments, at least for Express Scripts, we

13        didn't redefine it to mean specifically tied to EpiPen.           We

14        just said it had to be a payment related to EpiPen or

15        connected to EpiPen, and so that would include -- and we've

16        told them this repeatedly -- both payments that are made

17        from Mylan to Express Scripts directly as a result of

18        utilization of EpiPen, as well as any other payments that

19        would be made to Express Scripts that have anything to do

20        with EpiPen, even if it's not directly for a specific

21        utilization.    And so in our view, our interrogatory

22        responses have fully answered all of their questions.            There

23        are no hidden payments or contracts or payment streams that

24        they've identified to us that haven't been covered by the

25        documents we produced in our interrogatory responses.



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 28 of 49      28


 1                   THE COURT:    And have you been clear in

 2        representing that in your interrogatory responses, or -- in

 3        other words, is there someplace where either in your sworn

 4        interrogatory responses -- ideally in your sworn

 5        interrogatory responses -- where you've made -- you've

 6        represented that be to the case and have described that in

 7        those terms as the scope of your response?

 8                   MR. COOPER:    I would have to double-check exactly

 9        what our interrogatory responses say, but they say -- I

10        think the issue was we said, you know, we're providing the

11        information about payments -- I think we used the words

12        maybe "connected to" -- I forget the exact words -- "to

13        EpiPen," and they said, well, that means only when it's this

14        very specifically tied to, and we said no, we're not -- we

15        at least aren't meaning it in that sense.        We're meaning it

16        to mean any payments that have anything to do with EpiPen.

17        And so we've said that orally.      I'm not sure if it's spelled

18        out as explicitly in the interrogatory responses, but we've

19        certainly made that representation to them during our

20        meet-and-confers.

21                   THE COURT:    Okay.   I guess I'd encourage you

22        first, obviously, to see whether kind of the thought bubble

23        over your head and the thought bubble over their head is the

24        same even though your words are different.        And then if it

25        is, if in fact -- and I realize that other defendants may



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 29 of 49       29


 1        have approached this in a different way, but at least as far

 2        as your clients are concerned, if in fact what you've looked

 3        for is what they were asking for and you've just used

 4        different words to describe it, then to the extent you can

 5        clarify in your interrogatory responses that that's the

 6        case, then I think that provides some comfort for them that

 7        they've got that under oath and not simply in the course of

 8        an oral conversation that may not be something they can

 9        introduce into evidence later.      Do you see what I'm getting

10        at?

11                   MR. COOPER:    I see what you're saying, Judge

12        Bowbeer, and the plaintiffs have sent us a letter that we're

13        reviewing and in the course of responding to, so that may be

14        one ultimate resolution.

15                   THE COURT:    Which is not to say that oral

16        conversations aren't just as binding, but at the end of the

17        day they're entitled to an interrogatory response that

18        accurately describes the metes and bounds of what you did to

19        respond.

20                   MR. COOPER:    Yes.   And then just moving quickly to

21        the plaintiffs' requests to third parties, we also aren't

22        aware at this point of any issues with their -- Mylan's

23        production in response to the plaintiffs' subpoenas.         As we

24        stated in our letter, we at least, Express Scripts, was not

25        aware of any Sanofi production until Plaintiffs' letter on



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 30 of 49       30


 1        Monday, but we've since communicated with the plaintiffs and

 2        they've agreed to produce to us those materials, so we

 3        expect we'll be getting those soon.

 4                   We also didn't have any -- we have no -- obviously

 5        any knowledge of Plaintiffs' subpoena to US Bank other than

 6        that we now have received notice.       They first sent it to us

 7        by mail, they subsequently sent it to us by email, the

 8        notice, so we now know of that subpoena.        We don't know sort

 9        of what the status is beyond that at this point.

10                   THE COURT:    All right.    Thank you.

11                   MR. COOPER:    Thank you.

12                   THE COURT:    Who else would like to speak on behalf

13        of specific defendants?     Don't everybody jump up at once.

14                   Ms. Stilson.

15                   MS. STILSON:    Yes, Your Honor.     I just wanted to

16        make sure that nobody wanted to individually follow up on

17        what Mr. Cooper said on behalf of all Defendants.

18                   Very short report for you, Your Honor, with

19        respect to agenda items 1c and d.

20                   We are still -- there are basically three sets of

21        requests that have gone out to the plaintiffs from one which

22        is a common set of requests from all Defendants.         There's a

23        separate set of requests from Prime specifically to the

24        Kleins, and then a third set of requests from Optum and

25        United to the Illises.     And I believe that with respect to



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 31 of 49   31


 1        all of them we are still in the process of meeting and

 2        conferring with the plaintiffs on those responses.

 3                   As noted in the letter, we, Prime, sent the

 4        Kleins -- the plaintiffs' counsel for the Kleins a letter on

 5        our concerns about the sufficiency of those responses and we

 6        hope to either see whether or not we'll reach resolution on

 7        those or have anything that we think would require the

 8        Court's attention.

 9                   We have had multiple meet-and-confers amongst all

10        of the parties, so all Defendants and the plaintiffs with

11        respect to the common requests, and I believe that a letter

12        memorializing those discussions and Defendants' concerns

13        will go out to the plaintiffs today, so nothing yet to

14        report on that front.

15                   And then I understand from Optum and United that

16        they plan to continue to meet and confer with respect to

17        their specific requests on the Illises.

18                   In terms of Defendants' requests to third parties,

19        as you know, Your Honor, and we've discussed at previous

20        status conferences, Prime has issued several third-party

21        subpoenas to a couple of entities.       We believe that we're

22        close to resolution on those issues with Blue Sea Capital.

23        I don't know yet whether or not that will end up being the

24        case, but we are hopeful.      We have not received any response

25        from Paychex and this was noted in the status letter and I



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 32 of 49      32


 1        do believe that we are going to proceed with a motion to

 2        compel.   We will have to bring that motion in the Western

 3        District of New York because that is the court of

 4        compliance, and so whether or not that dispute, Your Honor,

 5        ends up in front of you, we'll just -- we'll have to see how

 6        that plays out under Rule 45, so nothing more to report on

 7        that.

 8                    THE COURT:   What about the issue or the concern

 9        raised by Plaintiffs in their letter with respect to the

10        information that was produced by TriNet and some of the --

11                    MS. STILSON:   Yes, Your Honor.     And I have not had

12        a chance to catch up with the plaintiffs on that.         We have

13        been treating those documents for now as highly

14        confidential.    We dispute that that's appropriate for all of

15        them, but we acknowledged Plaintiffs' concern and we have at

16        least, you know, at our offices and for anybody to whom we

17        provided those productions, we let them know about the

18        issue.    And I am hopeful -- and we also provided contact

19        information to Plaintiffs' counsel for the -- I don't know

20        if it's an in-house lawyer or a paralegal, but the in-house

21        legal contact at TriNet who produced those documents, and we

22        have not since heard whether or not any of the specific

23        designations in terms of confidentiality need to be updated.

24        But we certainly have been treating those documents as

25        highly confidential under the protective order subject to,



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 33 of 49         33


 1        of course, our objection that we don't believe all of them

 2        would be, but we hope that that can be resolved.

 3                   THE COURT:    Okay.   Yes.   My understanding -- and

 4        I'll ask Plaintiffs' counsel to address it -- my

 5        understanding is that there may be an effort under way to

 6        have TriNet redo its production --

 7                   MS. STILSON:    Right.

 8                   THE COURT:    -- and eliminate what -- that highly

 9        confidential, highly sensitive information so that the rest

10        could be treated in a more ordinary fashion, but I'll get an

11        update from Plaintiffs' counsel.

12                   MS. STILSON:    Yeah, understood, Your Honor.         And

13        obviously the protective order that we do have in place, you

14        know, rest assured we are treating it as highly

15        confidential.    It is a qualified protective order that is

16        meant to, you know, cover personal information, so, you

17        know, we are treating it that way.       I don't want Your Honor

18        to think that we have not been.       And, you know, hopefully

19        with the plaintiffs' efforts we'll get a reproduction and go

20        from there.

21                   THE COURT:    All right.

22                   MS. STILSON:    All right.    Thank you, Your Honor.

23                   THE COURT:    Who'd like to address any of the

24        matters relating to Defendants' discovery requests?

25                   Ms. Obrist?



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 34 of 49    34


 1                   MS. OBRIST:    I just want to make sure they're all

 2        done with the --

 3                   THE COURT:    Okay.   Were there other defendants who

 4        wanted to speak to your own discovery?

 5                   Oh.   And it's also -- just so it's clear on the

 6        record, I gather none of the other counsel for any of the

 7        other defendants had anything to add with respect to the

 8        matters discussed either my Ms. Obrist or Mr. Cooper about

 9        the defendants' responses to Plaintiffs' discovery, is that

10        correct?

11              (No response)

12                   THE COURT:    That seems to be correct.

13                   Oh, Ms. Stilson.

14                   MS. STILSON:    Your Honor, I just want to make one

15        factual correction.

16                   Ms. Obrist is right that there is, you know, an

17        issue with respect to accessibility of some data for Prime,

18        and the date -- I just want the record to be clear -- is not

19        2014.   It's 2012.    But we're still working to see if we can

20        resolve those issues and hopefully won't require court

21        intervention on any of that.

22                   Thank you, Your Honor.

23                   THE COURT:    All right.    Thank you.

24                   Mr. Dockery.

25                   MR. DOCKERY:    Thank you, Your Honor.      As you know,



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 35 of 49   35


 1        there's no ripe disputes before Your Honor and there's quite

 2        a bit of detail that Ms. Obrist has gone into that I think

 3        represents perhaps the plaintiffs' point of view in some of

 4        these meet-and-confers.     And there's a great deal I think

 5        that we could say, certainly I could say, regarding the

 6        meet-and-confers that I've had with her to share with you my

 7        point of view, but I'm not really sure that's productive.

 8                   And I do want to make sure that to the extent that

 9        the Court wants to hear the full back-and-forth if the Court

10        is interested, we can certainly -- I can share with you a

11        lot about search terms.     I can tell you, for example, the

12        number of search terms we've already agreed to that do not

13        include EpiPen limiters, which is not something I think you

14        would have gathered from the exchange that occurred before,

15        but I'm not sure that it's productive.

16                   And so I stand before you only to say that there

17        are things that have not been said and there's certainly

18        more to be done with the meet-and-confer process, and I

19        wouldn't want CVS's silence to somehow be taken to either be

20        in agreement with everything the plaintiffs said or to

21        suggest that there's nothing more to be added, but we

22        certainly don't think sitting here right now that there's

23        anything further that we need to share with Your Honor

24        before we meet and confer further with the plaintiffs.

25                   And so with that said, if there's more that you



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 36 of 49    36


 1        would nonetheless want us to talk about on some of these

 2        issues, we stand ready to share.

 3                   THE COURT:    No, I think -- I wanted to make sure

 4        that whatever you wanted to let me know at this juncture you

 5        had a chance to do.

 6                   I'm hearing from you and from Ms. Obrist that the

 7        meet-and-confer process is ongoing and I will continue to

 8        put faith in that process.      I am going to have a question --

 9        I'll probably ask Ms. Obrist first when she gets back up --

10        and that is, is there a sense in terms of timing about when

11        you will have concluded that you've done as much as you can

12        with the meet-and-confer process and will need to get me to

13        weigh in, because I'd like to have a sense of when that's

14        likely to be and how quickly I may be pressed into service

15        in that regard.    So I am curious about that, but I might let

16        Ms. Obrist address that first and then see if you all have

17        anything further on it.

18                   All right.    Thank you.    I appreciate the

19        clarification.

20                   MR. DOCKERY:    Thank you, Your Honor.

21                   THE COURT:    Whoops.   Yes.   Hold on.   We've got one

22        more.

23                   MS. BROWN:    Good afternoon, Your Honor.      Liz Brown

24        for the Optum and United defendants.

25                   THE COURT:    Yes.



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 37 of 49     37


 1                     MS. BROWN:   I just wanted to quickly update on

 2        what we have agreed to produce so far, because it's specific

 3        to our clients here.

 4                     So of the 129,000 documents that Ms. Obrist

 5        referred to -- and I'm not sure whether it includes this

 6        count, because these were some of the documents that they

 7        mention in their update letter that were produced in the

 8        last week or so, but we have produced more than 80,000

 9        documents consisting of 823,000 pages that includes the

10        custodial production data, and it does not include certain

11        documents that we may agree to subject to our

12        meet-and-confers on the time frame issue as previously

13        discussed.

14                     So we will be substantially completed with our

15        production of the documents that we intend to produce in

16        this case by May 15th, subject to, as Mr. Cooper mentioned,

17        the client sampling documents, certain documents that may be

18        responsive to the second RFPs, and any additional documents

19        that we agree to produce outside of the time frame that

20        we've agreed to produce already, 2011 to 2017.

21                     On the data, I did also want to mention that we,

22        as Mr. Cooper mentioned for ASI, we also agree that the

23        plaintiffs probably have or they do have all of the data

24        that they have requested in this case.       Yes, it is the same

25        data that was produced in connection with the MDL, but based



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 38 of 49   38


 1        on the discovery that was served in this case, the subject

 2        matter that they requested, the fields and information

 3        they've gotten pertain to those subject matters that they've

 4        asked for.

 5                     We have produced to them a companion guide for our

 6        claims data that shows what the fields mean and for the

 7        standard claims report and that was recently produced, so

 8        they do have that for data as well.

 9                     And we are continuing to meet and confer, you

10        know, subject to if they have certain questions about the

11        data or things that they think that they did not get, we're

12        willing to discuss those with them, but as far as we know,

13        they have everything that we would, you know, be producing

14        in response to their discovery requests.

15                     I also wanted to -- as Mr. Dockery mentioned,

16        we're not going to go back and forth on the -- you know,

17        whether we agree with everything that Ms. Obrist said, but

18        we do agree, you know, that there is nothing from our

19        perspective that's ripe for dispute before this Court.

20                     And I think that's all I have specifically on

21        behalf of Optum and United.

22                     THE COURT:   Okay.   And that actually answered a

23        question that I was curious about, and that is, with respect

24        to data, although you have concluded for the most part or

25        perhaps entirely the data that was produced in the MDL was



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 39 of 49   39


 1        the right data to produce in this case as well, you did

 2        look -- you did look independently at these requests --

 3                   MS. BROWN:    Right.

 4                   THE COURT:    -- and didn't simply shortcut it and

 5        say, "Well, whatever it was they asked for, we're going to

 6        give them the MDL data."      You concluded that the MDL data

 7        was the right set of data, responsive and relevant data, in

 8        regards to their requests.

 9                   MS. BROWN:    Right.   So we did -- we reproduced

10        what we produced in the MDL and then also looked at what the

11        plaintiffs were, you know, seeking separately from that

12        specific request for the MDL production and identified that

13        the data that they're looking for in their specific requests

14        is in what we have already produced, yes.

15                   THE COURT:    All right.    Thank you.

16                   MS. BROWN:    Thank you.

17                   THE COURT:    Anyone else for Defendants?

18              (No response)

19                   THE COURT:    All right.    Now I think you get to get

20        up, Ms. Obrist.

21                   MS. OBRIST:    All right.    I just want to address

22        the TriNet issue first that Ms. Stilson raised.

23                   Our request to Prime was that the documents be

24        sequestered, not that they continued to be used and treated

25        as highly confidential, so that's a distinction that is



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 40 of 49    40


 1        important.    And we thought we had confirmation that the

 2        documents were sequestered.      They don't simply just need to

 3        be reproduced with a highly confidential stamp.         There's

 4        protected health information in there that needs to be

 5        redacted under the protective order, never produced at all,

 6        so that production does need to be redone.

 7                     And our expectation is that the defendants are not

 8        using that information right now, but from the comments that

 9        Ms. Stilson made, I don't think that sounds like what's

10        happening.    So that's a concern and we'll talk to them about

11        that, but our request was specifically for those documents

12        to be sequestered.

13                     THE COURT:    All right.   Well, let me -- I guess

14        there are a couple pieces there and I will leave it to the

15        two of you to try to talk and work it out, but just so I

16        understand, I see a couple of issues.

17                     One is, is someone working with TriNet to get a

18        new production?    And in that regard I didn't hear

19        Ms. Stilson saying that it would just be a production with a

20        new sticker, but a new production that redacts out highly

21        confidential and sensitive personal information which is not

22        relevant or responsive to the request.

23                     MS. OBRIST:   Yes, that is the goal.    We are

24        working with them and we hope that that can happen quickly,

25        but it's a bit of a convoluted process.        It sounds like



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 41 of 49    41


 1        they're working to figure out a vendor that can handle this.

 2        It doesn't sound like they did that to start with, so they

 3        are going to need to figure that out.       And we are working

 4        with them, we've been in touch, so hopefully it can be

 5        resolved quickly so that everyone can use the documents that

 6        are appropriate to be used in the case, but until then the

 7        documents should not be used.

 8                   THE COURT:    Well, but then -- so that gets to the

 9        sequestration.    Are you saying -- because highly

10        confidential, I assume, is an outside-counsel's-eyes-only --

11        I can't remember if it's "outside counsel" or "counsel's

12        eyes only."

13                   Are you saying that not even counsel then for the

14        defendants should be looking at these documents?

15                   MS. OBRIST:    Right.   With respect to protected

16        health information, it shouldn't be accessible to anyone.

17        It's highly-sensitive personal information that has nothing

18        to do with the case and that the people who own that

19        information have a right not to have anyone seeing it right

20        now.

21                   THE COURT:    All right.    So it does sound like --

22        and I'll let Ms. Stilson address that further if she cares

23        to here; otherwise, it sounds like that may be a

24        conversation you need to have in a little more detail.

25                   MS. OBRIST:    We're happy to do that.



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 42 of 49      42


 1                   THE COURT:    Okay.

 2                   MS. OBRIST:    And I agree with you completely on

 3        the manufacturer payment issue.      The big problem that we've

 4        had on the manufacturer payment redefinition is precisely

 5        what you identified, which is, it's all well and good for

 6        lawyers to tell other lawyers what they really meant, but in

 7        the end we need the client to verify under oath how things

 8        worked.

 9                   THE COURT:    Agreed.   I agree.

10                   MS. OBRIST:    And then you asked about when will

11        the meet-and-confers end.      We hope soon, but we do have a

12        few things that have been put off for different reasons.

13        Different defendants have different positions, and

14        Ms. Broadway-Brown articulated that Optum is probably likely

15        to be the one that is substantially complete, because Optum

16        search terms have been settled for awhile now, and Optum has

17        by far produced more documents than anyone else.

18                   So otherwise, though, we haven't met and conferred

19        with Optum about interrogatories in full.        We have a second

20        set of RFPs and interrogatories that we haven't even

21        received the responses yet on the interrogatories.         We did

22        get our RFP responses, so we'll need to meet and confer on

23        those, but we just got those in.

24                   So it's hard to put a date on it, but I think

25        we've probably got another month left of this before all the



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 43 of 49    43


 1        issues are wrapped up.     And, you know, we will work very

 2        hard to try and get these things buttoned up as soon as

 3        possible.   I think there are a lot of issues that are still

 4        outstanding that have been outstanding for awhile that are

 5        close to being done, so hopefully we can get rid of the bulk

 6        of it soon, but that is my view at least.        Others may

 7        disagree.

 8                    THE COURT:    And my principal reason for asking --

 9        obviously I want to make sure that the meet-and-confer

10        process continues with alacrity, so I want to make sure that

11        you're continuing to move things forward and that it isn't

12        allowed to drag.    My principal reason for asking, though,

13        was just so I could get some sense of, if there are going to

14        be motions, when am I going to be likely to see them so that

15        I can be planning ahead accordingly.

16                    MS. OBRIST:   I think it'll be, you know, May and

17        June, probably, when you'll see the motions come in if they

18        happen.

19                    And I can tell you I've been on the

20        meet-and-confer calls and there's not a week that goes by

21        that we don't have a large handful of calls, so we don't --

22        we're not just, you know, waiting around to have the calls.

23        They are happening and we are on the phone with the

24        defendants nearly every day, so we are pushing as hard as we

25        can to keep it going.



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 44 of 49       44


 1                   THE COURT:    That's fine and we'll just watch that

 2        process.   It sounds like so far a lot has been resolved that

 3        way, so hopefully in the next 30 days or so you'll be able

 4        to get across the finish line with most, if not all, of the

 5        rest.   But I think probably whatever isn't resolved in the

 6        next 30 days, we probably need to start teeing up for motion

 7        practice or else we really are going to be putting the rest

 8        of the scheduling order at risk.

 9                   MS. OBRIST:    Right.   Agreed.

10                   THE COURT:    Anything further from defense counsel

11        responding to any of that last conversation?

12              (No response)

13                   THE COURT:    All right.    Ms. Stilson?

14                   MS. STILSON:    Yes, Your Honor.     I guess

15        Plaintiffs' position that the PHI is irrelevant, I

16        understand it and I understand the redaction issue and that

17        they'd like the documents produced in that format.         I just

18        again want to reassure the Court -- and that is the basis

19        for their sequestration argument.

20                   I want to be clear, Your Honor, however, that the

21        protective order clearly states that PHI can be designated

22        as highly confidential and appropriately protected, so I

23        don't want Plaintiffs to think that we are somehow just

24        willy-nilly distributing these documents to people.         We are

25        certainly not doing that.      We will look at the



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 45 of 49    45


 1        redesignation.    And obviously that takes time.

 2                   The documents were produced to us by TriNet.

 3        TriNet had an obligation to determine whether or not any of

 4        those documents should be subject to confidentiality

 5        designations.    They didn't do so.     And so, you know, we're

 6        happy to work with Plaintiffs on this issue, but to ask us

 7        just to completely set aside the documents, we certainly

 8        have not, you know, been distributing them, we've notified

 9        everyone of the issue, but to tell us not to look at them at

10        all -- and there are many documents that don't have PHI in

11        them.   I guess, you know, I'll leave that to work out with

12        them and hopeful that this is really a nonissue.

13                   But I just want to make clear to Your Honor that

14        we are treating them at the highest level of protection that

15        is afforded under the protective order even though we

16        dispute that in fact every document in the production should

17        be subject to that sort of designation.        But I'm happy to

18        work with Plaintiffs to make sure, again, that this is a

19        nonissue, Your Honor.

20                   THE COURT:    All right.    Thank you.

21                   I think the only other item on the agenda was an

22        update, to the extent you care to share it, on the couple of

23        days that you all spent with Judge Keyes.

24                   So would anyone -- and it's fine with me if

25        there's nothing about that that you'd like to share other



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 46 of 49    46


 1        than he's a lovely man and a great mediator and you've had a

 2        very pleasant time together.      But is there any kind of an

 3        update that anyone wanted to provide?

 4                    Plaintiffs?

 5                    MS. OBRIST:    I would just say that we met for one

 6        day.   We concluded at the end of the first day.

 7                    THE COURT:    Okay.

 8                    MS. OBRIST:    And my understanding was that Judge

 9        Keyes was going to be in touch with you eventually.         So

10        that's all I have.

11                    THE COURT:    All right.   Very well.

12                    Anything further, Mr. Cooper?

13                    MR. COOPER:    And I would just add, if it wasn't

14        clear, that obviously no agreement was reached nor do I

15        believe one is imminent.

16                    THE COURT:    I figured that part out.

17               (Laughter)

18                    THE COURT:    All right.   Anything on the agenda

19        that I have overlooked or didn't give adequate attention to?

20               (No response)

21                    THE COURT:    Okay.   Anything that wasn't on the

22        agenda that you all decided before you came -- Ms. Obrist,

23        one other thing?

24                    MS. OBRIST:    Just to follow up on the June 19th

25        hearing.   The dates for the associated deadlines, I'm



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 47 of 49     47


 1        assuming you're going to put those in the order, but what we

 2        calculated was June 12th for the joint agenda, June 13th for

 3        the IDR moving party, June 17th for the update letter, and

 4        June 18th for IDR response.      Does that sound right?

 5                    THE COURT:    Off the top of my head, yes, I believe

 6        so.   I will make sure those are clear.      If for whatever

 7        reason I think one of those needs to be tweaked, I will make

 8        it clear in the order, but that sounds right just off the

 9        top of my head, okay?     But thank you, yes.

10                    All right.    Anything that you all had decided

11        among yourselves that wasn't on the agenda that you did want

12        to get on my radar this afternoon?

13                    Going once.   Yes.

14                    MS. OBRIST:   Given the extension of the schedule,

15        should we set conferences out to the end of the year is one

16        question.   I think our last one is calendared in August.

17                    THE COURT:    Oh, good point.    Yes, yes.

18                    MS. OBRIST:   So we thought maybe mid-October and

19        late November perhaps would be good.        I can't remember the

20        August date.    It's the end of August.     If you're doing five

21        or six weeks, then that would be about mid-October and then

22        maybe the end of November.       We haven't talked to Defendants

23        about this, but we were thinking about that recently when we

24        were looking at the new schedule.

25                    THE COURT:    Yes, I think that makes good sense.



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 48 of 49       48


 1        We can always cancel something if there's nothing to talk

 2        about, but at least getting it on people's calendars at this

 3        point I think does make sense.

 4                   Is there any disagreement by Defendants that we

 5        ought to at least schedule these out every six weeks or so

 6        to the end of the year?

 7                   MR. COOPER:     We have no disagreement, Your Honor.

 8                   THE COURT:     All right.      Then I think what I will

 9        do is, when I issue an order on this June 12th conference, I

10        will reiterate any conferences that are already on the

11        schedule and then I will add conferences through the end of

12        the year, okay?

13                   Anything else?

14              (No response)

15                   THE COURT:     All right.      Thank you very much for

16        being here this afternoon and we are in recess.

17                   THE CLERK:     All rise.

18              (Proceedings concluded at 3:05 p.m.)

19                              *      *        *      *

20

21

22

23

24

25



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
CASE 0:17-cv-01884-PAM-HB Document 395 Filed 05/07/19 Page 49 of 49




                      C   E   R   T   I   F   I   C   A   T   E




           I, TIMOTHY J. WILLETTE, Official Court Reporter

           for the United States District Court, do hereby

           certify that the foregoing pages are a true and

           accurate transcription of my shorthand notes,

           taken in the aforementioned matter, to the best

           of my skill and ability.




                          /s/ Timothy J. Willette


                    TIMOTHY J. WILLETTE, RDR, CRR, CRC
              Official Court Reporter - U.S. District Court
           Warren E. Burger Federal Building & U.S. Courthouse
                   316 North Robert Street - Suite 146
                        St. Paul, Minnesota 55101
                               651.848.1224
